DETAILED ACTION
Claims 1-10 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the use of the following informalities:
It appears that ‘using experiences’ should read ‘user experience’ [0002].
‘duty ration’ should be ‘duty ratio’ [0040, 0046, 0085, 0105].
It appears that ‘t setting two fan speed categories’ should read ‘setting two fan speed categories’ [0052].
Claim Objections
The claims are objected to because of the following informalities: 
It appears that ‘signal lights radiating’ should read ‘illuminated signal lights’ or something similar (claim 5).
 ‘duty ration’ should be ‘duty ratio’ (claims 6 and 7).
It appears that ‘outdoor fan.  If the drive duty ratio’ should read ‘outdoor fan, the drive duty ratio’ or similar (claim 7).
‘m,q’ should read ‘m, q’ (claim 7).
‘each of the fan speed category’ should read ‘each of the fan speed categories’ (claim 8).
‘selecting corresponding rated power’ should read ‘selecting a corresponding rated power’ (claim 8).
Claim 8 is objected to because it does not refer to a preceding claim, see MPEP 608.01.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 5-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 5, this claim recites ‘when calculating an operating power of an indoor unit’ which is indefinite because it is unclear what relationship the indoor unit has to the air conditioner.
Further, there is no antecedent basis for ‘the chip’.
Further, the meaning of ‘constants increasing’ and ‘values increasing’ is not clear.
With regard to claim 6, this claim recites ‘when calculating an operating power of an indoor unit’ which is indefinite because it is unclear what relationship the indoor unit has to the air conditioner.
Further, there is no antecedent basis for ‘the chip’.
Further, the meaning of ‘constants increasing’ and ‘values increasing’ is not clear.
Further, there is no antecedent basis for ‘the data segments’ and ‘the segment’.
Further, it is unclear what ‘drive duty ration of the indoor fan a corresponding correction weight w is assigned’ is intended to mean.
Further, there is no antecedent basis for ‘the range’.
Further, there is no antecedent basis for ‘original position’.
With regard to claim 7, this claim recites ‘when calculating an operating power of an outdoor unit’ which is indefinite because it is unclear what relationship the outdoor unit has to the air conditioner.
Further, there is no antecedent basis for ‘the chip’.
Further, the claim recites ‘power Pf2 could be detected ‘and it is not clear if power Pf2 is actually detected.
Further, the meaning of ‘constants increasing’ and ‘values increasing’ is not clear.

With regard to claim 8, this claim recites ‘the outdoor fan’ and ‘the rated power preset value Pf2’ for which there is no antecedent basis.
Claims depending on any of the above rejected claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mathematical concept (abstract ideas) of calculating power consumption based on data.  
Claim 1 recites an air conditioner compressor operating power detecting method, i.e. a process, which is a statutory category of invention.  The claim recites the following: 
calculating a drive power supply period T based on the detected drive power supply frequency f, wherein the drive power supply period T =1 /f the driving power supply period T is equally divided into n time segments; 

    PNG
    media_image1.png
    103
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    39
    681
    media_image2.png
    Greyscale

calculating a mean current reference value…; and calculating a compressor operating power Pcompressor, Pcompressor =             
                √
                3
            
        UmeanI mean.
i.e. under the broadest reasonable interpretation, these limitations comprise a mathematical process of calculating the compressor power based on data.  Thus the claim recites an abstract idea (mathematical concept), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. detecting a compressor driving power supply frequency f, sampling a compressor drive voltage and current and obtaining a plurality of voltage and current reference values (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 A) and generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. an air conditioner compressor (see MPEP 2106.05(h))  are recited at high level of generality and do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, detecting a compressor driving power supply frequency f, sampling a compressor drive voltage and current and obtaining a plurality of voltage and current reference 
Claim 2 merely recites using specific numerical values in the mathematical process. Thus this claim recites an abstract idea.
Claim 3 merely recites using specific numerical values in the mathematical process. Thus this claim recites an abstract idea.
Claim 4 recites an air conditioner using a method to detect the operating power of a compressor, i.e. a machine, which is a statutory category of invention.  However, the claim recites similar limitations to claim 1 and is rejected under the same rationale.  Note that generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. an air conditioner compressor, see MPEP 2106.05(h), does not impose any meaningful limits on practicing the abstract idea, see MPEP 2106.05(g).
Claim 5 recites ‘calculating an operating power of an indoor unit’ based on various numerical gathered data values, e.g. a chip rating, a sum of a power of a control board of the indoor display module and a total power of signal lights, etc., such that Pindoor- Pg, + Px + Pp + Pt (mathematical processes).  Thus this claim recites an abstract idea.
Claim 6 recites ‘calculating an operating power of an indoor unit’ based on various numerical gathered data values, e.g. a chip rating, a sum of a power of a control board of the indoor display module and a total power of signal lights, etc., such that Pindoor- Pg, + Px + Pp + Pt (mathematical processes).  Thus this claim recites an abstract idea.
g+ Pf2+ Pd+ Ps+ Pcompressor (mathematical processes).  Thus this claim recites an abstract idea.
Claim 8 recites determining which fan speed category the current fan speed belongs to and selecting corresponding rated power (mathematical/mental processes).  Thus this claim recites an abstract idea.  Note that Pf2 appears to be intended to be included in the mathematical power calculation but the meaning of the claim in unclear, see rejection under 35 U.S.C. § 112 above. 
Claim 9 merely recites using specific numerical values in the mathematical process. Thus this claim recites an abstract idea.
Claim 10 merely recites using specific numerical values in the mathematical process. Thus this claim recites an abstract idea.
Note that air conditioner compressors, fans, valves etc. are well-understood, routine and conventional, see for example, Lee et al. U.S. Patent Publication No. 20040123616 [0007-0011, 0017, 0023-0027, 0051-0057, Figs. 1-2 ] or Takamatsu U.S. Patent Publication No. 20010042374 [0005-0006, 0029-0033, Figs. 1-2].  Considering these additionally elements individually and in combination and the claims as a whole, these additional elements do not provide significantly more than the abstract idea. Thus the claims are not patent eligible.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoo et al. U.S. Patent Publication No. 20060056979, which discloses an air conditioner with compressor frequency detection. 
Ewing et al. U.S. Patent Publication No. 20100280774, which discloses a power monitoring system that samples voltage and current waveforms to determine RMS values and thus power and uses running averages of voltage and current. 
Ranta U.S. Patent No. 7082374, which discloses using                         
                            √
                            3
                        
                     with RMS voltage and current to determine energy consumption of an electric motor. 
Horinek et al. ‘Power Analyzer for Converter Testing Based on cRIO Hardware Platform’ 2010 International Conference on Applied Electronics, published 2010, which discloses determining power based on measured voltage and current values that are then used to calculate RMS values.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119